FILE COPY




                        TEXAS COURT OF CRIMINAL APPEALS
                                                Austin, Texas
                                         M A N D A T E
                                        TRIAL COURT NO. 1328806
                                COURT OF APPEALS NO. 01-13-00415-CR
THE STATE OF TEXAS,
TO THE COURT OF APPEALS FOR THE FIRST SUPREME JUDICIAL DISTRICT C
GREETINGS:
       Before our COURT OF CRIMINAL APPEALS, on JULY 29, 2015, the cause upon appeal to review,
revise or reverse your Judgment between:
                                           JAVIER NOEL CAMPOS
                                                      VS.
                                           THE STATE OF TEXAS
CCRA NO. PD-0054-15
was determined; and therein our said COURT OF CRIMINAL APPEALS made its order in these words:
       "This cause came on to be heard on the APPELLANT'S Petition for Discretionary Review, and the same
being inspected, it is ORDERED, ADJUDGED AND DECREED by the Court that the Petition for
Discretionary Review be GRANTED.
       The judgment of the Court of Appeals is VACATED and the cause is REMANDED to the Court of
Appeals, in accordance with the Opinion of this Court, and that this decision be certified below for observance."
       WHEREFORE, We command you to observe the order of our said COURT OF CRIMINAL
APPEALS in this behalf and in all things to have it duly RECOGNIZED, OBEYED AND EXECUTED.
                           WITNESS, THE HONORABLE SHARON KELLER,
                      Presiding Judge of our said COURT OF CRIMINAL APPEALS,
                              with the Seal thereof annexed, at the City of Austin,
                                    on this day Monday, August 24, 2015.




                                            ABEL ACOSTA, Clerk
                                       By: Deana Williamson, Deputy Clerk